Reference is made to memorandum of decision relating to plaintiff's motion for disclosure filed of even date herewith with reference to plaintiff's motion filed December 4, 1940.
This added observation is made: The instant motion is without limitation of the period covering the transactions recorded in the books named. If granted, as it stands, data of infinite detail in time and fact would be revealed or, at least, subject to appropriation, having no relation to plaintiff's cause of action as pleaded but of possible harm to defendant if furnished to a competitor. It cannot, therefore, be granted in its present form.
The court recalls that on the argument counsel for defendant *Page 49 
offered to furnish counsel for the plaintiff with any information which might be disclosed by its books and records material to the cause if informed what was desired. It is suggested that such cooperation achieves the purpose of the disclosure contemplated by the statute and the rules of court adopted pursuant to it. Resort to such a method of procedure insures speed and expedition in pleading and if not wholly satisfactory when tried, has the effect of limiting the field of disclosure if supplemented by proper motion directed to supplying any remaining lack.
   Quite regardless of which observation, for reasons noted